Citation Nr: 1638328	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-29 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training in the U.S. Army from May 1989 to September 1989 and on active duty from September 1, 1990 to September 30, 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board remanded the Veteran's claim in March 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  He is service-connected for multiple disabilities, to include adjustment disorder with depressed mood.  On an April 2011 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran noted posttraumatic stress disorder (PTSD), sleep problems, medical stress and memory problems as service-connected disabilities that prevented him from securing or following any substantially gainful occupation.  An August 2011 rating decision granted entitlement to service connection for adjustment disorder with depressed mood and denied entitlement to PTSD and assigned a disability rating for adjustment disorder with depressed mood based, in part, on symptoms of chronic sleep impairment and mild memory loss.  A September 19, 2016 Compensation and Pension Exam Inquiry indicated that the AOJ requested a routine future examination for the Veteran's service-connected adjustment disorder with depressed mood.  This pending VA examination will likely include information relevant to the Veteran's TDIU claim currently on appeal.  As such, the Veteran's TDIU claim must be remanded in order for the referenced VA examination to be conducted and for the examination report to be obtained.  

In addition, additional relevant records may be outstanding.  First, while on remand, all outstanding VA treatment records must be obtained (the most recent VA treatment records of record are dated in September 2014).  

Second, a September 2013 VA treatment note stated that the Veteran reported "that he met with his private physician who wrote a note suggesting a work restriction for light duty needed related to difficulties lifting."  No private medical records appear to be of record from this time period.  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, to include from the private provider who provided a note suggesting a work restriction for light duty, or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2016) (stating "[i]f VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records").

Third, evidence of record indicates that the Veteran is in receipt of VA vocational rehabilitation benefits.  See, e.g., August 2016 Letter (noting the award of vocational rehabilitation subsistence from August 2016 to December 2016).  VA vocational rehabilitation benefits records are generally stored separately from a veteran's claims file.  As vocational rehabilitation benefits records may be relevant to the Veteran's TDIU claim on appeal, while on remand, the Veteran's VA vocational rehabilitation file (or a copy of the documents contained in such file) must be obtained.  

Finally, the most recent VA Form 21-8940 of record is from April 2011, which indicated that the Veteran was employed at that time.  Other evidence of record indicated that the Veteran was employed throughout the appeal period until at least September 2014.  The most recent VA treatment record of record is from September 2014 and stated that the Veteran reported that the building he works at (for the United States Postal Service) was being closed and that "[h]e said that it's unclear if will be offered another position through the post office."  No evidence is of record subsequent to September 2014 that provides information with respect to the Veteran's employment status or history.  As such, while on remand, the Veteran must be contacted and requested to provide updated information on his employment status and history after September 2014, to include the completion of an updated VA Form 21-8940.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are dated in September 2014).

2.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records, to include from the private provider who provided a note suggesting a work restriction for light duty, or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2016).

3.  Obtain the Veteran's VA vocational rehabilitation file (or a copy of the documents contained in such file).

4.  Contact the Veteran and request that he provides updated information on his employment status and history after September 2014, to include the completion of an updated VA Form 21-8940.

5.  Obtain the VA examination report generated as a result of the September 19, 2016 Compensation and Pension Exam Inquiry for a routine future examination for the Veteran's service-connected adjustment disorder with depressed mood.

6.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




